358 U.S. 205
79 S. Ct. 288
3 L. Ed. 2d 235
Walter M. BRIGGS, Doing Business as Walt's Auto Parks  and Garages, appellant,v.The CITY OF LOS ANGELES, the Board of Police  Commissioners of the City of Los Angeles, et al.
No. 453.
Supreme Court of the United States
December 15, 1958
Rehearing Denied Jan. 26, 1959.

See 358 U.S. 948, 79 S. Ct. 350.
Mr. Morris Lavine, for appellant.
Messrs. Roger Arnebergh and Philip E. Grey, for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.